Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendment filed 10/19/2021.  Claims 1, 7-8, 12-14, 16 and 19-20 have been amended.  Claims 5-6, 17-18 have been cancelled.  Claim 24 has been added. Claims 1-4, 7-16, 19-24 are pending and have been considered below. 

Allowable Subject Matter
Claims 1-4, 7-16 and 19-24 are allowed. 

Examiner's Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1, 12, 13: the prior art of record does not teach or render obvious the limitations ”wherein determining, by the computer system, a current security assurance level for the information technology service based on the assessment information about the group of security factors for the information technology service and performance information about a group of current security controls for the information technology service; determining, by the computer system, a target security assurance level for the information technology service based on the assessment information about the criticality 
The prior art references of record either alone or in combination does not teach or render obvious the limitations as recited in independent claims 1, 12 and 13 as presented.
Regarding claims 2-4, 7-11, 14-24, the claims are allowable based at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, February 3, 2022